EXHBIIT 10.2




COCA-COLA ENTERPRISES INC.
20__ DEFERRED STOCK UNIT AWARD

Deferred Stock Unit Award Recipient:

Performance Condition to Vesting (“Performance Condition”):

Service Condition to Vesting (“Service Condition”):

We are pleased to advise you of your 2006 Deferred Stock Unit Award from
Coca-Cola Enterprises Inc. (also referred to as the “Company”), under the 2004
Stock Award Plan (the “Plan”). The terms and conditions applicable to this
Deferred Stock Unit Award (“DSU Award”) are described below.
 

1.

 2006 Deferred Stock Unit Award. A 20__ DSU Award account has been established
on your behalf under the Plan, and it has been credited with ________ deferred
stock units.


  Upon the satisfaction of the applicable vesting conditions, the Company will
immediately distribute a share of Coca-Cola Enterprises Inc. common stock to you
for each deferred stock unit credited to your account under the 2006 DSU Award.


2.

Nature of Deferred Stock Unit Award. Your DSU Award represents an unfunded and
unsecured promise by the Company to pay amounts in the future in accordance with
the terms of this award. The DSU Award does not entitle you to vote any shares
of the Company’s common stock or receive actual dividends. Your DSU Award may
not be transferred, assigned, hypothecated, pledged, or otherwise encumbered or
subjected to any lien, obligation, or liability of you or any other party.


3.

Vesting in Deferred Stock Units. Your DSU Award (or in certain circumstances, a
portion of your DSU Award) will vest as of the date both the Performance
Condition and the Service Condition are satisfied.


  Although the Performance Condition must still be met within the period
specified above, the Continued Service Condition will be waived under the
following circumstances:


i.   For 100% of your DSU Award, in the event of your death or your termination
on account of Disability.


ii.   For a pro rata portion of your DSU Award, upon your Severance Termination
before the Service Condition is met. The pro rata portion will be determined as
follows: (a) the number of months between the date of this Award and your
termination date will be divided by the number of months of employment required
under the Service Condition, and (b) the resulting percentage will be applied to
your Award to determine the portion for which the Service Condition is waived.


iii.  

For 100% of your DSU Award upon your Severance Termination after the Service
Condition is met but before the Performance Condition is met.


4.

Effect of Termination of Employment. If your employment with the Company or an
Affiliated Company terminates before this Award is vested, the following terms
apply:


i.   If, before this Award vests, your employment with the Company or an
Affiliated Company terminates on account of any reason other than your death,
Disability, or Severance Termination, your DSU Award will be forfeited on your
termination date.


ii.   If, before the Service Condition is met or waived under Paragraph 3.ii.,
above, your employment terminates on account of your death, Disability, or
Severance Termination, the portion of your DSU Award for which the Service
Condition was waived will vest immediately if the Performance Condition has been
met at the time of your termination or on such later date that the Performance
Condition is met.


iii.  

If, after the Service Condition is met, your employment terminates on account of
your death, disability, or Severance Termination, 100% of your DSU Award will
vest on the date the Performance Condition is met.
 

5. Definitions. For purposes of this Award, the following definitions apply:
 

a.  

An “Affiliated Company” includes any The Coca-Cola Company or any company of
which the Company or The Coca-Cola Company owns at least 20% of the voting stock
or capital if (i) such company is a party to an agreement that provides for
continuation of certain employee benefits upon immediate employment with such
company and (ii) the Company agrees to this subsequent employment.


b.  

“Disability” means an inability, by reason of a medically determinable physical
or mental impairment, to engage in any substantially gainful activity, which
condition, in the opinion of a physician approved of by the Company, is expected
to have a duration of not less than one year.


c.  

“Severance Termination” means your involuntary termination without Cause or your
voluntary termination for Good Reason. For purposes of this definition, “Cause”
means (i) willful or gross misconduct that is materially detrimental to the
Company, (ii) a willful act of personal dishonesty or fraud in either case,
committed against the Company, or (iii) conviction of a felony, except for a
conviction related to vicarious liability based solely on your position with the
Company, provided that you had no involvement in actions leading to such
liability or had acted upon the advice of the Company’s counsel. For purposes of
this definition of Cause, no act or failure to act by you shall be considered
“willful” unless it occurs without your good faith belief that such act or
failure to act was in, or not contrary to, the best interests of the Company.
“Good Reason” means your (i) demotion or diminution of duties, responsibilities
and status; (ii) a material reduction in base salary or annual cash bonus
incentive opportunities (whether in one reduction or cumulatively); or (iii)
relocation of your principal office more than 50 miles from Atlanta, unless such
relocation is closer to your primary residence, or outside the Company’s
corporate headquarters. You must give written notice to the Company within 60
days of the date on which you are notified of such circumstances, and the
Company will have one month to remedy the matter.


6.

Dividend Equivalents. Your DSU Award account will earn credits equal to any
dividends declared by the Board of Directors on the Company’s common stock
(“Dividend Equivalents”). These Dividend Equivalents will be equal to the
dividends payable on the same number of shares of stock as the number of
deferred stock units granted under this DSU Award.


  The Dividend Equivalents credited to your account will become vested on the
date all or any portion of your DSU Award vests. An amount equal to these
Dividend Equivalents will be paid to you in cash at that time. If your DSU Award
(or any portion of the Award) does not vest, all Dividend Equivalent credits
will also be forfeited.


7.

Deemed Acceptance of Award. This document is a summary of your 20__ Deferred
Stock Unit Award under the Coca-Cola Enterprises Inc. 2004 Stock Award Plan, the
terms of which are incorporated by reference into this document. There is no
need to acknowledge your acceptance of this Award, as you will be deemed to have
accepted the Award, as well as the terms and conditions of the Plan and this
document unless you notify the Company otherwise in writing.


8.

 Acknowledgment of Nature of Plan and Deferred Stock Units. In accepting the
Award, you acknowledge that:


a.  

the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, as provided in the Plan;


b.  

all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;


c.  

neither the Award of Deferred Stock Units nor any provision of this Award
Agreement, the Plan or the policies adopted pursuant to the Plan confer upon you
any right with respect to employment or continuation of current employment, and
in the event that you are not an employee of the Company, this Award shall not
be interpreted to form an employment contract or relationship with the Company;


9.

Tax Obligations. Regardless of any action the Company or your employer takes
with respect to any or all income tax (including federal, state and local
taxes), social insurance, payroll tax, payment on account or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or your employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the deferred stock units, including their grant, vesting, or into
shares; the receipt of any cash payments; or the subsequent sale of any shares
acquired at vesting and the receipt of any dividends; and (2) do not commit to
structure the terms of the award or any aspect of the Deferred Stock Units to
reduce or eliminate your liability for Tax-Related Items.


  Prior to the issuance of shares upon vesting of the Deferred Stock Units or
the receipt of any cash payments, you shall pay, or make adequate arrangements
satisfactory to the Company or to your employer (in their sole discretion) to
satisfy all withholding and payment on account obligations of the Company and/or
your employer. In this regard, you authorize the Company or your employer to
withhold all applicable Tax-Related Items legally payable by you from your wages
or other cash compensation payable to you by the Company or your employer or
from cash payment received upon vesting of the Deferred Stock Units.
Alternatively, or in addition, if permissible under local law, the Company or
your employer may, in their sole discretion, (1) sell or arrange for the sale of
shares to be issued on the vesting of the Deferred Stock Units to satisfy the
withholding or payment on account obligation, and/or (2) withhold in shares,
provided that the Company and your employer shall withhold only the amount of
shares necessary to satisfy the minimum withholding amount.


10.

Reservation of Right to Modify Award to Comply with Section 409A. This Deferred
Stock Unit Award is not intended to be subject to section 409A of the U.S.
Internal Revenue Code. If the Deferred Stock Unit Award is treated as subject to
section 409A, the Company reserves the authority to amend this award as
necessary to comply with section 409A or to ensure that section 409A does not
apply to this award.


11.

Plan Administration. The Plan is administered by a Committee of the Company’s
Board of Directors, whose function is to ensure the Plan is managed according to
its respective terms and conditions. To the extent any provision of this award
is inconsistent or in conflict with any provision of the Plan, the Plan shall
govern. A request for a copy of the Plan and any questions pertaining to the
Plan should be directed to:


 

  STOCK PLAN ADMINISTRATOR
COCA-COLA ENTERPRISES INC.
P. O. BOX 723040
ATLANTA, GA, USA 31139-0040
(770) 989-3000